DYK, Circuit Judge,
dissenting from the denial of the petition for rehearing en banc.
Judge Prost has ably stated why a defendant need not show evidence of intervening rights to establish a prosecution laches defense and why this case should have been heard en banc, and I join her opinion in these respects. However, I cannot agree that the test in this context should be the amorphous “totality of the circumstances” test, which is really no test at all. The Supreme Court has not required us to utilize this confusing test for prosecution laches, and I believe that we should decline to do so. Patent prosecutors require guidance as to when they risk a defense of prosecution laches. We should grant en banc review to provide that guidance.